NELSON, District Judge,
(after stating the facts.) No execution could issue until a final judgment is rendered. The judgment became final at the time when the motion for a new trial was determined. See Woods v. Lindvall, 48 Fed. Rep. 73, 1 C. C. A. 34.
Although the order denying the motion for a new trial was signed by the judge in vacation, and at chambers, upon January 18, 1893, it was not effective, so that the judgment became final, until the order was filed of record in the clerk’s office in the division in which the judgment was entered, which was on January 21, 1893.
Under section 1007, Rev. St. U. S., as interpreted by the United States supreme court, (Doyle v. Wisconsin, 94 U. S. 52,) the legislative intent is to be determined by looking at the old law as it existed before the revision; and when this is done it is found that, until the expiration of the term of 10 days, “execution shall not issue in any case where a writ of error may be a supersedeas;” and the term of *5010 days also excludes Sundays. See, also, Kitchen v. Randolph, 93 U. S. 86, and Danville v. Brown, 128 U. S. 503, 9 Sup. Ct. Rep. 149. Motion to quash execution is granted.